UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7103


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DAVID MALCOLM JONES,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    James C. Fox, Senior
District Judge. (7:05-cr-00042-F-1; 7:08-cv-00062-F)


Submitted:    September 4, 2009             Decided:   October 5, 2009


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Malcolm Jones, Appellant Pro Se.    Anne Margaret Hayes,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           David    Malcolm       Jones     seeks      to    appeal   the   district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.   2009)    motion.      The    order      is    not    appealable     unless   a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                 A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional     right.”         28     U.S.C.      § 2253(c)(2)     (2006).       A

prisoner     satisfies      this        standard       by     demonstrating       that

reasonable      jurists    would     find      that    any    assessment     of    the

constitutional     claims    by     the    district     court    is   debatable      or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.               Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                           We have

independently reviewed the record and conclude Jones has not

made the requisite showing.             Accordingly, we deny a certificate

of appealability and dismiss the appeal.                    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                            DISMISSED




                                           2